In a proceeding pursuant to Mental Hygiene Law article 81 to appoint a guardian for the person and property of Ronald N., an alleged incapacitated person, Park City, LLC, appeals from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Taylor, J.), dated September 12, 2003, as stayed its execution of a warrant of eviction against Ronald N. for a period of 60 days following the appointment and qualification of a guardian.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the alleged incapacitated person has vacated the apartment for which the appellant landlord obtained a warrant of eviction, the appeal must be dismissed as academic. The matter does not qualify as an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). Florio, J.P., Adams, Cozier and Mastro, JJ., concur.